DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/17/2021, 5/24/2021, 5/28/2021 and 8/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	Applicant has submitted in excess of 300 reference in the IDSs.  Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted (as in the present case) and applicant is aware that one or more are highly relevant to patentability.

Claim Objections
Claim 2 objected to because of the following informalities:  


The method of claim 1, further comprising:
resting each of said plurality of cells for a period of time;
conducting a second impedance measurement of each of said plurality of cells after resting each of said plurality of cells for said period of time;
generating a second impedance spectrum of said first impedance measurement on each of said plurality of cells; and
analyzing an impedance spectrum shift between said first impedance spectrum and said second impedance spectrum for each of said plurality of cells, wherein grouping said cells within said plurality cells into a plurality of cell groups further includes said cells within each of said plurality of cell groups having a pre-selected range of said impedance spectrum shift.

	In the “generating” step, the examiner presumes for purposes of the present examination that “said first impedance measurement” is a typographical error and should instead be “said second impedance measurement” (see, e.g., paragraph 102 of specification as filed).
  Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0170829 to Srinivasan et al. (Srinivasan).

	Regarding claim 1, Srinivasan discloses a method for matching cells, comprising:
	conducting a first impedance measurement on each of a plurality of cells (Srinivasan, e.g., Fig. 1 and paragraphs 46-51, each of plurality of battery cells 181-183  is coupled to current source 130 via current multiplexer 140, with the current source 130 applying current at each of a set of frequencies, with control circuitry 120 configured to receive measurements from the measurement circuitry 160 corresponding to each of the frequencies within the set of frequencies for each of plurality of battery cells 181-183; also see paragraphs 39-40, measurement circuitry 160 may be configured to measure, for example, both amplitude and phase shift of the impedance of a selected 
	generating a first impedance spectrum of said first impedance measurement on each of said plurality of cells (see Srinivasan as applied above, measurements for each of plurality of battery cells 181-183  are performed for each of the frequencies within the set of frequencies; impedance measurements for each of the plurality of battery cells 181-183 therefore constitute a first impedance spectrum);
	comparing pre-selected spectrum characteristics in said first impedance spectrum of said first impedance measurement between said plurality of cells (Srinivasan, e.g., paragraph 52, based on the stored measurements for each of the battery cells 181, 182, and 183, the control circuitry 120 may be configured to determine one or more groupings of battery cells that have measurements (and thus, attributes) that match within a threshold difference for each of the frequencies applied to the battery cells within the set of frequencies; also see paragraph 15, based on some or all of the measurements, the battery cells may be grouped by similarity; for example, each cell within a determined group may not have measurements that differ by more than a threshold difference in comparison to corresponding measurements of other cells in the group; for example, the battery cells in a group may have a cathode impedance in and
	grouping cells within said plurality cells into a plurality of cell groups, said cells within each of said plurality of cell groups having said pre-selected spectrum characteristics included within a pre-selected range of said spectrum characteristics (see Srinivasan as applied above, e.g., paragraph 15, based on some or all of the measurements, the battery cells may be grouped by similarity; for example, each cell within a determined group may not have measurements that differ by more than a threshold difference in comparison to corresponding measurements of other cells in the group; for example, the battery cells in a group may have a cathode impedance in response to a 10 Hz perturbation current at room temperature that doesn't differ from any other cell by more than, for example, approximately 7 milliohm or a phase angle of 4 degrees; a similar threshold difference or range may be defined for each of the attributes of the battery cells that correlate to the measurements; cells that do not fall within the group (or have attributes that differ by more than a threshold amount) may be considered “mismatched” to the battery cells that are within the group).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of B. G. Carkhuff, P. A. Demirev and R. Srinivasan, "Impedance-Based Battery Management System for Safety Monitoring of Lithium-Ion Batteries," in IEEE Transactions on Industrial Electronics, vol. 65, no. 8, pp. 6497-6504, Aug. 2018 (Carkhuff).

	Regarding claim 2, Srinivasan is not relied upon as explicitly disclosing:
	resting each of said plurality of cells for a period of time;
	conducting a second impedance measurement of each of said plurality of cells after resting each of said plurality of cells for said period of time;
	generating a second impedance spectrum of said first impedance measurement on each of said plurality of cells; and
	analyzing an impedance spectrum shift between said first impedance spectrum and said second impedance spectrum for each of said plurality of cells, wherein grouping said cells within said plurality cells into a plurality of cell groups further includes said cells within each of said plurality of cell groups having a pre-selected range of said impedance spectrum shift.

	In related art, Carkhuff discloses that while most battery safety and qualification standards require that a battery should be built using only matched cells, little attention is paid to ensure that all cells remain matched throughout the battery lifecycle (Carkhuff, e.g., page 6497, Introduction).  Normal operations as well as calendar aging (battery being only stored) drive the cells within the battery toward mismatch (Carkhuff, e.g., page 6497, Introduction).  Carkhuff teaches in connection with an impedance approach to identify cell mismatch that impedance spectrums for battery cells that are initially well-matched (page 6501, Fig. 6a) may drift after rest (aging) (page 6501, Fig. 6b).  One of ordinary skill in the art would therefore understand from Carkhuff the need to reevaluate a group of initially matched cells periodically, e.g., after a period of rest (non-use), to determine whether the cells remain sufficiently matched or whether drift has caused the cells to become mismatched.  Carkhuff therefore discloses, after grouping cells within a plurality cells into a plurality of cell groups based on pre-selected spectrum characteristics included within a pre-selected range of spectrum characteristics (page 6501, Fig. 6a), resting each of the plurality of cells for a period of time, conducting a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2013/0253862 relates to an impedance analyzing device.
	US 2017/0003354 relates to apparatus and methods for impedance measurement and, more specifically, to impedance measurement in energy storage cells employed in rechargeable service, as well as systems including such cells; see, e.g., Fig. 1 and paragraph 5.
	KR102140632B1 relates to a device for diagnosing the state of a battery by using the impedance spectrum characteristic of the battery to diagnose the state of the battery; see page 8, a battery diagnostic device can be used for battery classification; in order to maximize the performance and life of the battery package, it is important to select and group battery cells having the same characteristics and conditions; SoH, SoC, impedance, etc. can be considered to evaluate the suitability of a battery combination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863